DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 7th day of March, 2022. Currently claims 1-19 are pending. No claims are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a system and method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A). Examiner notes that Claims 1-20 are directed to substantially similar subject matter and are therefore addressed collectively below in the analysis of Claim 1.
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1). Examiner notes that the claimed invention recites an abstract idea in the form of organizing human activity and a mental process. 
In the instant application, Claim 1 is directed to a obtaining a patent document; analyzing content of the patent document to identify a claim of the patent document, the claim including a plurality of words; performing a linguistic analysis of the plurality of words of the claim; generating, based at least partly on the linguistic analysis, a tag for at least one word of the plurality of words of the claim; the tag being one of a plurality of tags and the tag being applied to a syntactic category corresponding to the at least one word; generating a first profile for the claim that includes a first set of metrics for the claim, the first set of metrics being based at least partly on tags applied to at least a portion of the plurality of words of the claim; analyzing additional content of additional patent documents that are related to the patent document; performing additional linguistic analyses on claims of the additional patent documents; generating, based at least partly on the additional linguistic analyses, additional tags for words of the claims of the additional patent documents; generating a second profile that includes a combination of the first set of metrics and a second set of metrics, the second set of metrics corresponding to the claims of the additional patent documents and the second set of metrics being based at least partly on the additional tags; and generating data of a user interface that includes at least one of the first profile or the second profile. Property valuations have been identified in the Courts as being directed to methods of organizing human activity (see In re Villena, decided August 29, 2018), and determining value of property such as patents has been prevalent in our system of commerce long before the invention of computer. The claims recited the familiar concept of determining the value of intellectual property, such as patents, based on the available prior art which amounts to a fundamental economic practice long prevalent in our system. Owners, assignees, potential licensees, attorneys, patent examiners, etc., have long value patent applications as they are compared to prior art references and doing so is necessary to the functioning of the patent or IP market. This is substantially similar to concepts related to organizing human activity specifically legal interaction or business interactions identified in grouping “b” of the 2019 PEG. Thus, the claims are directed to a judicial exception of an abstract idea.
Alternatively, the claims recited a process directed to concepts that are performed mentally and a product of human mental work. Examiner notes that the language of the claims suggest a process similar to standard practice in valuing or analyzing intellectual property. Characteristics of both the subject patent and the prior art are determined and applied to the analysis in order to value the subject patent. Owners, assignees, potential licensees, attorneys, patent examiners, etc., have long value patent applications as they are compared to prior art references and doing so is necessary to the functioning of the patent or IP market. Because the limitations above closely follow the steps of determining the patentability and valuation of a subject patent, and the steps involve human judgements, observations, and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
Specifically, the limitations directed to “obtaining a patent document; analyzing content of the patent document to identify a claim of the patent document, the claim including a plurality of words; performing a linguistic analysis of the plurality of words of the claim; generating, based at least partly on the linguistic analysis, a tag for at least one word of the plurality of words of the claim; the tag being one of a plurality of tags and the tag being applied to a syntactic category corresponding to the at least one word; generating a first profile for the claim that includes a first set of metrics for the claim, the first set of metrics being based at least partly on tags applied to at least a portion of the plurality of words of the claim; analyzing additional content of additional patent documents that are related to the patent document; performing additional linguistic analyses on claims of the additional patent documents; generating, based at least partly on the additional linguistic analyses, additional tags for words of the claims of the additional patent documents; generating a second profile that includes a combination of the first set of metrics and a second set of metrics, the second set of metrics corresponding to the claims of the additional patent documents and the second set of metrics being based at least partly on the additional tags; and generating data of a user interface that includes at least one of the first profile or the second profile”, as drafted, under the broadest reasonable interpretation includes certain mental processes such as observation, evaluation, etc. Examiner notes that the claimed invention is directed to a system for valuing a patent application or patent using a generically claimed computer-readable code, databases and a memory. This is not enough to render the claims anything more than the judicial exception and amount to receiving, processing and transmitting information which has been identified as being directed to abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG. Therefore, the claims are directed to an abstract idea.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under step 2A prong 2 whether the judicial exception is integrated into a practical application.  The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of valuing patents generically claimed structure such as a processor and database. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55).
Finding the claims to be directed toward an abstract idea without an integration into a practical application, however, is not the end of the inquiry. Rather, the next step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself (step 2B). Another way of stating the test is whether the claim language provides "significantly more" than the abstract idea itself. 
Applying the step 2B test to the claims in the instant application, the examiner asserts that there claims 1, 10, and 16, include a generically claimed processor implementing instructions and a database, thus the claims do not offer "significantly more" than the abstract idea itself to transform the abstract idea into patent-eligible subject matter. The examiner further asserts that the claimed invention does not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as a computer network. It should be noted that nothing is presented in the disclosure that represents an improvement to technological field. Examiner notes that nothing is presented other than the identified abstract idea. The claimed invention amounts to mere instructions to “apply” the method. Applicant’s instant application fails to provide “significantly more” than the abstract idea.  (See MPEP § 2106.05(f) and 84 Fed. Reg. (4) at 55 stating that merely applying an abstract idea on a computer fails to provide “significantly more” than the judicial exception).
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 2-9 and 11-19 are directed to a further embellishment of the data being processed by the system which amounts to a merely providing a field of use or technological environment for the abstract idea (see MPEP § 2106.05(h)), as well as being further embellishments of the valuation which has been identified as the central theme of the abstract idea. 
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more”.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20040181427 to Stobbs et al. (hereinafter Stobbs) in view of U.S. Patent Application Publication No. 20080154848 to Haslam et al. (hereinafter Haslam).
Referring to Claim 1 10, and 16 (substantially similar in scope and language), Stobbs discloses a method and system comprising: 
obtaining a patent document
Stobbs discloses a computer implemented patent portfolio analysis using linguistic clustering techniques where the claim breadth and meaning are analyzed (see at least Stobbs: Abstract). Stobbs further discloses the system obtaining a patent document (see at least Stobbs: ¶ 47, 53, 89, 103, and 116).
analyzing content of the patent document to identify a claim of the patent document, the claim including a plurality of words; 
performing a linguistic analysis of the plurality of words of the claim; 
Stobbs discloses analyzing the content of patent documents to identify claims of a patent document wherein the claims are a plurality of words (see at least Stobbs: ¶ 48, 55-57, 64, 70, 81-82, 99, 103-104, and 122). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125).
generating, based at least partly on the linguistic analysis, a tag for at least one word of the plurality of words of the claim; 
the tag being one of a plurality of tags and the tag being applied to a syntactic category corresponding to the at least one word; 
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data wherein the tags are applied to a category corresponding to the words of the claims (see at least Stobbs: ¶ 53, and 84-87). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125). Stobbs talks about how the linguistic analyzing determines how the claimed words function grammatically within the claim (see at least Stobbs: ¶ 56), Examiner notes that Stobbs does not explicitly state that the tags are applied to a syntactic category (further addressed below).
generating a first profile for the claim that includes a first set of metrics for the claim, the first set of metrics being based at least partly on tags applied to at least a portion of the plurality of words of the claim; 
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94).
analyzing additional content of additional patent documents that are related to the patent document; 
performing additional linguistic analyses on claims of the additional patent documents; 
generating, based at least partly on the additional linguistic analyses, additional tags for words of the claims of the additional patent documents; 
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125). 
generating a second profile that includes a combination of the first set of metrics and a second set of metrics, the second set of metrics corresponding to the claims of the additional patent documents and the second set of metrics being based at least partly on the additional tags; 
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94).Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125). Examiner notes that the Stobbs system displays and generates information related to a plurality of metrics related to a plurality of patents or inventions but fails to state that a combination of the first set of metrics and a second set of metrics is generated (further addressed below).
generating data of a user interface that includes at least one of the first profile or the second profile.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Stobbs does not explicitly state:
hat the tags are applied to a syntactic category
combination of the first set of metrics and a second set of metrics
However, Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into an aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91). Haslam further discussing the system using the syntactic category of the words to process the terms (see at least Haslam: ¶ 74, 83, and 86).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of combining a plurality of metrics to generate an aggregate of metrics (as disclosed by Haslam) to the known system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (as disclosed by Stobbs) to enhance the efficiency and quality of prior art search, analysis of patents, and comparison of patents with reference content. One of ordinary skill in the art would have been motivated to apply the known technique of combining a plurality of metrics to generate an aggregate of metrics because it would enhance the efficiency and quality of prior art search, analysis of patents, and comparison of patents with reference content (see Haslam ¶ 2). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of combining a plurality of metrics to generate an aggregate of metrics (as disclosed by Haslam) to the known system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (as disclosed by Stobbs) to enhance the efficiency and quality of prior art search, analysis of patents, and comparison of patents with reference content, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of combining a plurality of metrics to generate an aggregate of metrics to the known system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data to enhance the efficiency and quality of prior art search, analysis of patents, and comparison of patents with reference content). See also MPEP § 2143(I)(D).

Referring to Claim 2, the combination of Stobbs and Haslam teaches the method as recited in claim 1, including further comprising determining a rating of the claim with respect to a first metric by comparing a value for the first metric with respect to a framework of thresholds for the first metric, the framework of thresholds for the first metric indicating a first rating for the claim based on the value for the first metric being below a first threshold and a second rating for the claim based on the value for the first metric being above the first threshold and below a second threshold.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 3, the combination of Stobbs and Haslam teaches the method as recited in claim 2, further comprising: determining an additional rating of the claim for a second metric by comparing an additional value for the second metric with respect to an additional framework of thresholds; determining an overall rating for the claim based at least partly on the rating and the additional rating; and generating a ranking of the claim with respect to additional claims included in the additional patent documents based at least partly on the overall rating for the claim in relation to individual overall ratings of the additional claims.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 4, the combination of Stobbs and Haslam teaches the method as recited in claim 1, further comprising: aggregating first values of a first metric for the patent and the additional patent to produce a first aggregated value for the first metric; and aggregating second values of a second metric from the patent and the additional patent to produce a second aggregated value for the second metric; and wherein the second profile includes the first aggregated value and the second aggregated value.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 5, the combination of Stobbs and Haslam teaches the method as recited in claim 4, further comprising: determining a first additional rating for the patent and the additional patents by comparing the first aggregated value to a first additional framework of thresholds for the first metric; and determining a second additional rating for the patent and the additional patents by comparing the second aggregated value to a second additional framework of thresholds for the second metric.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 6, the combination of Stobbs and Haslam teaches the method as recited in claim 5, wherein the patent and the additional patents are included in a patent portfolio and the method further comprises determining a ranking of the patent portfolio with respect to additional patent portfolios based at least partly on the first additional rating and the second additional rating.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data and ranking the data (see at least Stobbs: ¶ 48-49, 53-61, and 94; see also: ¶ 149). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 7, the combination of Stobbs and Haslam teaches the method as recited in claim 1, wherein identifying the claim in the patent document comprises: determining a claims section of the patent document; and parsing the claims section to identify a portion of the claims section that corresponds to at least one of a grammatical structure or a formatting template of a patent claim.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125). 

Referring to Claim 8, the combination of Stobbs and Haslam teaches the method as recited in claim 1, wherein the linguistic analysis includes parsing the claim to determine at least one of. a grammatical structure of the claim; one or more parts of speech of individual words included in the plurality of words of the claim; a predicate argument structure with respect to one or more words of the plurality of words of the claim; or one or more co-reference chains included in the plurality of words of the claim.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125). 

Referring to Claim 9, the combination of Stobbs and Haslam teaches the method as recited in claim 1, wherein the plurality of tags include two or more of a noun tag, a verb tag, an adverb-verb tag, an adjective-noun tag, a predicate tag, or an argument tag.
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into an aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91). Haslam further discussing the system using the syntactic category of the words to process the terms (see at least Haslam: ¶ 74, 83, and 86).

Referring to Claim 11, the combination of Stobbs and Haslam teaches the system as recited in claim 10, wherein the set of metrics include at least one of limitations of the independent claim, elements of the independent claim, a number of the limitations, or a number of the elements.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125). 

Referring to Claim 12, the combination of Stobbs and Haslam teaches the system as recited in claim 11, wherein: the syntactic categories include parts of speech; and the non-transitory computer-readable media storing additional computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform additional operations comprising: determining a part of speech for individual words of the plurality of words included in the independent claim; determining the limitations of the independent claim by identifying at least one of nouns, noun and adjective couplings, verbs, or verb and adverb couplings with respect to the plurality of words included in the independent claim; and determining an element of the independent claim by identifying a plurality of syntactically related limitations in the independent claim.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125). 
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into an aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91). Haslam further discussing the system using the syntactic category of the words to process the terms (see at least Haslam: ¶ 74, 83, and 86).

Referring to Claim 13, the combination of Stobbs and Haslam teaches the system as recited in claim 11, wherein: the syntactic categories correspond to a predicate-argument structure; and the non-transitory computer-readable media stores additional computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform additional operations comprising: determining a plurality of predicates included in the independent claim and a plurality of arguments included in the independent claim; determining that at least one predicate of the plurality of predicates corresponds to an argument of the plurality of arguments; identifying a limitation of the independent claim that includes a grouping of the at least one predicate and the argument; and identifying an element of the independent claim that includes the limitation and at least an additional limitation included in the independent claim.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125). 
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into an aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91). Haslam further discussing the system using the syntactic category of the words to process the terms (see at least Haslam: ¶ 74, 83, and 86).

Referring to Claim 14, the combination of Stobbs and Haslam teaches the system as recited in claim 10, wherein the non-transitory computer-readable media stores additional computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform additional operations comprising generating a rating of the independent claim based at least partly on individual values of individual metrics included in the set of metrics in relation to a framework of thresholds for the individual metrics.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 15, the combination of Stobbs and Haslam teaches the system as recited in claim 14, wherein the non-transitory computer-readable media stores further computer-executable instructions, that when executed by the one or more processors cause the one or more processors to perform further operations comprising: identifying an additional patent document having a same classification as the patent document; identifying an additional independent claim included in the additional patent document; determining additional individual values of the individual metrics included in the set of metrics; aggregating the individual values of the individual metrics included in the set of metrics of the independent claim and the additional individual values of the individual metrics included in the set of metrics for the additional independent claim to generate aggregated values of the individual metrics included in the set of metrics for the patent document and the additional patent document; and determining an aggregate rating for the independent claim and the additional independent claim based at least partly on the aggregated values of the individual metrics included in the set of metrics.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 17, the combination of Stobbs and Haslam teaches the method as recited in claim 16, further comprising: obtaining an additional patent document that includes an additional claim, the additional claim including a plurality of additional words; determining an additional syntactic category for additional individual words of the plurality of additional words of the additional claim; determining, based at least partly on additional syntactic categories of the additional individual words, a number of additional groups of words that include the plurality of additional words of the additional claim; generating an additional profile for the additional claim that includes additional values for an additional set of metrics, the additional values being based at least partly on at least one of the number of additional groups of words of the additional claim or the additional syntactic categories; and determining an additional rating for the additional claim based at least partly on an additional value of an additional metric included in the additional set of metrics with respect to an additional framework of thresholds for the additional metric.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 18, the combination of Stobbs and Haslam teaches the method as recited in claim 17, wherein: the additional patent is one of a plurality of patents that are related to the patent; the patent and the plurality of patents comprise a peer group of patents; and the method further comprises: aggregating groups of values for respective patent documents included in the peer group of patents for a number of metrics to produce an aggregated group of values; and determining an individual rating for the peer group of patents with respect to an individual metric of the number of metrics, based at least partly on the aggregated group of values.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 19, the combination of Stobbs and Haslam teaches the method as recited in claim 18, wherein: the metric and the individual metric are a same metric; and the method further comprises: determining a measure of breadth of the claim based at least partly on the value of the metric for the claim with respect to the individual value of the individual metric for the peer group of patents.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).

Referring to Claim 20, the combination of Stobbs and Haslam teaches the method as recited in claim 18, further comprising: generating an overall rating of the peer group of patents based at least partly on the aggregated group of values, the overall rating including a first component having a first value and a second component having a second value, wherein the first component corresponds to a first metric of the number of metric and the second component corresponds to a second metric of the number of metrics.
Examiner notes that Stobbs discloses a method and system using linguistic analysis to tag words within claims of patent data and stored patent data wherein the tags are applied to a category corresponding to the words of the claims to determine a similarity between the data sets based on the linguistic analysis (see at least Stobbs: ¶ 53, and 84-87). 
Examiner notes that Stobbs discussing the use of threshold detection approach when implementing the linguistic algorithm (see at least Stobbs: ¶ 81 and 125).
Stobbs discloses the system generating and displaying to the user a first profile of the claim that includes a first set of metrics for the claims based on the tags applied to the words of the claims within the patent data (see at least Stobbs: ¶ 48-49, 53-61, and 94). 
Stobbs further discloses performing linguistic analysis on the words of the claims and the patent portfolios comparing that information to other patents and patent applications (see at least Stobbs: Abstract, ¶ 56, 60-61, 64-66, 82-85, 87-89, 93-96, 98, 100, 107-109, 118-119, 122, and 125)
Haslam, which talks about a method and system for searching, analyzing, and comparing content, teaches it is known to determine a plurality of scores related to claimed invention and subject documents compared to a plurality of other document scores stored within the system where the analysis is broken down by the claim language using linguistic processing systems (see at least Haslam: Abstract, ¶ 48, 55-56, 59, 67-69, 84, and 91). Specifically, Haslam teaches combining the scores into a aggregate and combining various scores to determine an over score (see at least Haslam: ¶ 59, 67-69, 75-76, 80, 84, and 91).
Haslam further discuss the system using inputted thresholds when determining scores (see at least Haslam: ¶ 53, 100-103, 107, and 112).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 20220004545 to Arvela et al. discussing an method and system for searching patent documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689